EXHIBIT 10.1


THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THAT ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM
REGISTRATION THEREUNDER IS AVAILABLE.


DAIS ANALYTIC CORPORATION


SECURED CONVERTIBLE PROMISSORY NOTE
 

$ 2,000,000  Dated: July 13, 2012

 
Dais Analytic Corporation, a New York corporation (the “Company”), hereby
promises to pay to the order of holder (the “Payee”), or its registered assigns,
the principal amount of Two Million and 00/100 Dollars ($2,000,000.00) together
with interest thereon calculated in accordance with the provisions of this
Secured Convertible Promissory Note (as amended, modified and supplemented from
time to time, this “Convertible Note” or this “Note”).


Certain capitalized terms are defined in Section 11 hereof.


1.             Payment.


(i)           Payment of Interest.  Simple interest shall accrue on the unpaid
principal amount of this Convertible Note at a rate equal to six and 00/100
percent (6.00%) per annum (the “Interest Rate”) commencing on date hereof and
the principal amount hereof and shall be payable on October 15, 2012 (the
“Maturity Date”) in cash or immediately available funds. Interest shall be
computed on the basis of the actual number of days elapsed in a 365-day year.


(ii)           Payment of Convertible Note.   Company may, at any time prior to
the Maturity Date, repay or prepay any outstanding principal of the Convertible
Note or any accrued and unpaid interest without the prior written consent of the
Payee.


2.             Maturity Date.  The entire principal amount of this Convertible
Note and all accrued but unpaid interest thereon shall be due and payable in
full in immediately available funds on the Maturity Date. 


3.             Conversion.


(i)            The Payee may, at any time and from time to time prior to the
Maturity Date, convert all or a portion of the principal amount of this
Convertible Note plus any accrued and unpaid interest thereon into equity and
equity instruments in the Company in accordance with the following provisions
(the “Equity”).

 
 
$2,000,000 Secured Convertible Promissory Note dated July 13, 2012
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)           Upon any conversion of this Convertible Note, the number of
shares of Common Stock that shall be issuable to Payee shall be derived by
dividing (x) the principal amount converted plus any accrue and unpaid interest
due and owing on this Convertible Note as of the date of conversion, by (y)
twenty-six cents ($.26) as adjusted to reflect subsequent stock dividends,
splits, combinations, recapitalizations and the like (the “Conversion Price”).
No fractional shares shall be issued upon conversion.
 
(iii)          Payee agrees that this Note and all stock certificates
representing the Common Stock shall bear the following legend (or substantially
equivalent language):


“THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THAT ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM
REGISTRATION THEREUNDER IS AVAILABLE.”


The Company agrees to reissue certificates representing any of the Conversion
Shares, without the legend set forth above if at such time, prior to making any
transfer of any such securities, the Payee shall give written notice to the
Company describing the manner and terms of such transfer.  Such proposed
transfer will not be effected until: (a) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of such securities under the Securities Act is not required in
connection with such proposed transfer, (ii) a registration statement under the
Securities Act covering such proposed disposition has been filed by the Company
with the Securities and Exchange Commission and has become effective under the
Securities Act, (iii) the Company has received other evidence reasonably
satisfactory to the Company that such registration and qualification under the
Securities Act and state securities laws are not required, or (iv) the Payee
provides the Company with reasonable assurances that such security can be sold
pursuant to Rule 144 under the Securities Act; and (b) either (i) the Company
has received an opinion of counsel reasonably satisfactory to the Company, to
the effect that registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto.  The Company will
respond to any such notice from the Payee within five (5) Business Days from
receipt of such notice.  In the case of any proposed transfer under this Section
4, the Company will use reasonable efforts to comply with any such applicable
state securities or “blue sky” laws, but shall in no event be required, (x) to
qualify to do business in any state where it is not then qualified, (y) to take
any action that would subject it to tax or to the general service of process in
any state where it is not then subject, or (z) to comply with state securities
or “blue sky” laws of any state for which registration by coordination is
unavailable to the Company.  Whenever a certificate representing the Conversion
Shares is required to be issued to the Payee without a legend, in lieu of
delivering physical certificates representing the Conversion Shares, the Company
shall cause its transfer agent to electronically transmit the Conversion Shares
to the Payee by crediting the account of the Payee’s Prime Broker with the
Depository Trust and Clearing Company through its Deposit/Withdrawal at
Custodian (“DWAC”)system so long as the Company’s transfer agent is
participating in the DWAC system.


(iv)          Except as otherwise expressly provided herein, the conversion of
this Convertible Note shall be deemed to have been effected as of the close of
business on the date on which the Payee gives notice of the conversion to the
Company and surrenders this Note (in the event of voluntary conversion in
full).  At such time as such conversion has been effected, the rights of the
Payee of this Convertible Note as the Payee of that portion of the Convertible
Note so converted shall cease.
        
(v)           As soon as possible after a conversion has been effected (but in
any event within ten (10) Business Days of all legal requirements for the
issuance of said Conversion Shares having been met), the Company shall deliver
to the Payee a certificate or certificates representing the number of Conversion
Shares issuable by reason of such conversion in the name of the Payee.
 
(vi)          The issuance of certificates for Conversion Shares shall be made
without charge to the holder hereof for any issuance tax in respect thereof or
other cost incurred by the Company in connection with such conversion and the
related issuance of shares of Common Stock.  Upon conversion of this Convertible
Note, the Company shall take all such actions as are necessary in order to
insure that the Conversion Shares shall be validly issued, fully paid and
nonassessable.
 
$2,000,000 Secured Convertible Promissory Note dated July 13, 2012
 
 
2

--------------------------------------------------------------------------------

 


(vii)         The Company shall not close its books against the transfer of
Common Stock issued or issuable upon conversion of this Convertible Note in any
manner which interferes with the timely conversion of this Convertible Note,
unless required by applicable law.

 
(vii)         The Company shall at all times reserve and keep available out of
its authorized but unissued shares of Common Stock, solely for the purpose of
issuance upon conversion hereunder, such number of Conversion Shares issuable
upon conversion in full of this Convertible Note.  All shares of such capital
stock which are so issuable shall, when issued, be duly and validly issued,
fully paid and nonassessable and free from all taxes, liens and charges.  The
Company shall take all reasonable actions necessary to assure that all such
Common Stock may be so issued without violation of any applicable law or
governmental regulation.
              
4.             Conversion Price Protection.  Until the Note has been paid in
full or converted in full, the Conversion Price shall be subject to adjustment
from time to time as follows (but shall not be increased, other than pursuant to
Section 4(i) hereof):


(i)            If the Company shall at any time or from time to time after the
issuance date of this Convertible Note, effect a stock split of the outstanding
Common Stock, the applicable Conversion Price in effect immediately prior to the
stock split shall be proportionately decreased.  If the Company shall at any
time or from time to time after the Issuance Date, combine the outstanding
shares of Common Stock, the applicable Conversion Price in effect immediately
prior to the combination shall be proportionately increased. Any adjustments
under this Section 4(i) shall be effective at the close of business on the date
the stock split or combination occurs.


(ii)           If the Company shall at any time or from time to time make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in shares of Common
Stock, then, and in each event, the applicable Conversion Price in effect
immediately prior to such event shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying each of the applicable
Conversion Price then in effect by a fraction:
 
(A)          the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date; and


(B)           the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution.


(iii)          If the Company shall at any time or from time to time, make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in securities of
the Company or any other Person other than shares of Common Stock, then, and in
each event, an appropriate revision to the applicable Conversion Price shall be
made and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the holders of this Convertible Note shall receive upon
conversions thereof, in addition to the number of shares of Common Stock
receivable thereon, the number of securities of the Company or other issuer (as
applicable) which they would have received had this Convertible Note been
converted into Common Stock on the date of such event and had thereafter, during
the period from the date of such event to and including the conversion date,
retained such securities (together with any distributions payable thereon during
such period), giving application to all adjustments called for during such
period under this Section 4(iii) with respect to the rights of the holders of
this Convertible Note;  provided, however, that if such record date shall have
been fixed and such dividend is not fully paid or if such distribution is not
fully made on the date fixed therefor, the Conversion Price shall be adjusted
pursuant to this paragraph as of the time of actual payment of such dividends or
distributions.
 
$2,000,000 Secured Convertible Promissory Note dated July 13, 2012
 
 
3

--------------------------------------------------------------------------------

 


(iv)          If the Common Stock issuable upon conversion of this Note at any
time or from time to time after the Issuance Date shall be changed to the same
or different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for in Sections
4(i), (ii) and (iii), or a reorganization, merger, consolidation, or sale of
assets provided for in Section 4(v)), then, and in each event, an appropriate
revision to the Conversion Price shall be made and provisions shall be made (by
adjustments of the Conversion Price or otherwise) so that the Payee shall have
the right thereafter to convert this Note into the kind and amount of shares of
stock and other securities receivable upon reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such Convertible Note might have been converted immediately prior to
such reclassification, exchange, substitution or other change, all subject to
further adjustment as provided herein.
 
5.             Intentionally omitted.


6.             Method of Payments.
 
(i)            Payment.  Company will pay all sums for principal and interest,
becoming due on this Convertible Note held by the Payee not later than 3:00 p.m.
Eastern Standard Time, on the date such payment is due, in immediately available
funds, in accordance with reasonable payment instructions that the Payee may
designate in writing, without the presentation or surrender of such Convertible
Note or the making of any notation thereon.  Any payment made after 3:00 p.m.
Eastern Standard Time, on a Business Day will be deemed made on the next
following Business Day.  If the due date of any payment in respect of this
Convertible Note would otherwise fall on a day that is not a Business Day, such
due date shall be extended to the next succeeding Business Day.  If no
instruction is provided to Company from holder, payments due hereunder shall be
paid at last known residence of the Payee.
                       
(ii)           Transfer and Exchange.  Upon surrender of this Convertible Note
for registration of transfer or for exchange to the Company at its principal
office, the Company at its sole expense will execute and deliver in exchange
therefore a new Convertible Note or Convertible Notes, as the case may be, as
requested by the Payee, which aggregate the unpaid principal amount of such
Convertible Note, dated so that there will be no loss of interest on the
Convertible Note and otherwise of like tenor. The issuance of new Convertible
Notes shall be made without charge to the holder(s) of the surrendered
Convertible Note for any issuance tax in respect thereof or other cost incurred
by the Company in connection with such issuance. Notwithstanding to the contrary
any provision of this Convertible Note, this Convertible Note may be transferred
by Payee (or any Person taking from Payee) to any other Person without prior
written approval of the Company so long as such transferee agrees in writing to
be bound by all the terms and provisions of this Note.


(iii)          Replacement.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of any Convertible
Note and, in the case of any such loss, theft or destruction of any Convertible
Note, upon receipt of an indemnity reasonably satisfactory to the Company or, in
the case of any such mutilation, upon the surrender and cancellation of such
Convertible Note, the Company, at its expense, will execute and deliver, in lieu
thereof, a new Convertible Note of like tenor and dated the date of such lost,
stolen, destroyed or mutilated Convertible Note.
 
 7.            Consolidation, Merger and Sale. During the term of the
Convertible Note, Company will not (a) consolidate or merge with or into (or
permit any subsidiary to consolidate or merge with or into) any other person
without requiring said consolidation or merger be coincident with the repayment
of this Convertible Note, (b) sell or otherwise dispose of (or permit any
subsidiary to sell or otherwise dispose of) substantially all of its property or
assets in one or more transactions to, any other person or entity without
requiring said sale or disposal be coincident with the repayment of this
Convertible Note.
 
$2,000,000 Secured Convertible Promissory Note dated July 13, 2012
 
 
4

--------------------------------------------------------------------------------

 
 
8.             Conversion Restriction.  At no time may the Payee convert all or
a portion of this Convertible Note if the number of shares of Common Stock to be
issued pursuant to such conversion, when aggregated with all other shares of
Common Stock owned by the Payee at such time, would result in the Payee
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act and the rules thereunder) in excess of 9.99% of the then issued and
outstanding shares of Common Stock outstanding at such time (the “9.99%
Threshold”);  provided, however, that upon the Payee providing the Company with
at least 61 days’ prior written notice that the Payee waives the limitations
contained in this Section 9 with regard to any or all shares of Common Stock
issuable upon conversion of this Note, this Section 9 shall be of no force or
effect with regard to all or a portion of the Convertible Note referenced in
such notice.
 
9.   Events of Default.  If any of the following events take place (each, an
“Event of Default”), Payee shall provide the Company with written notification
describing in reasonable detail the Event of Default whereupon the Company shall
have fifteen (15) days from receipt thereof to cure such default (unless a
shorter period is specified below) and if the Company fails to cure said default
within the foregoing period the Payee, at its option, may declare all principal
and accrued and unpaid interest thereon and all other amounts payable under this
Convertible Note immediately due and payable:
 

 
(i)
a receiver, liquidator or trustee of the Company or any substantial part of the
Company’s assets or properties is appointed by a court order; or




 
(ii)
the Company is adjudicated bankrupt or insolvent; or




 
(iii)
any of the Company’s property is sequestered by or in consequence of a court
order and such order remains in effect; or




 
(iv)
the Company files a petition in voluntary bankruptcy or requests reorganization
under any provision of any bankruptcy, reorganization or insolvency law or
consents to the filing of any petition against it under such law, or

  

 
(v)
any petition against the Company is filed under bankruptcy, receivership or
insolvency law and said petition is not vacated; or

 

 
(vi)
the Company makes a formal general assignment for the benefit of its creditors
or consents to the appointment of a receiver or liquidator of the Company for
all or substantially all of its property; or




 
(vii)
the Company dissolves, liquidates or ceases all or substantially all business
activity other than in the ordinary course of business; or

 

 
(viii)
the Company breaches any material covenant or agreement on its part contained in
this Convertible Note, or the Patent Security Agreement dated July 13, 2012; or




 
(ix)
the Company shall fail to make any payment of principal or interest hereunder on
the date such payment is due; or




 
(x)
the Common Stock shall be suspended from listing, without subsequent listing on
any one of, or the failure of the Common Stock to be listed or quoted on at
least one of the OTC Bulletin Board, the American Stock Exchange, the Nasdaq
Global Market, the Nasdaq Capital Market or The New York Stock Exchange, Inc.
for a period of ten or more (10) consecutive Business Days; or

 
$2,000,000 Secured Convertible Promissory Note dated July 13, 2012
 
 
5

--------------------------------------------------------------------------------

 



 
(xi)
the Company’s notice to the Payee, including by way of public announcement, at
any time, of its inability to comply or its intention not to comply with
conversions of this Convertible Note into shares of Common Stock; or




 
(xii)
the Company shall fail to timely deliver the shares of Common Stock upon
conversion of the Convertible Note, which failure is not remedied within ten
(10) Business Days after the incurrence thereof; or

  

 
(xiii)
Except as disclosed in the Company’s SEC filing on or before the date of this
Convertible Note, the Company shall (A) default in any payment of any amount or
amounts of principal of or interest on any indebtedness (other than the
indebtedness hereunder) the aggregate principal amount of which indebtedness is
in excess of $100,000 or (B) default in the observance or performance of any
other agreement or condition relating to any indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such indebtedness to cause with the giving of notice if
required, such indebtedness to become due prior to its stated maturity; or

 

 
(xiv)
the Company shall fail to comply with its obligations under the Patent Security
Agreement.


10.           Definitions.


“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago, Illinois, for the conduct of substantially all of
their activities.


“Conversion Shares” with respect to the shares of Common Stock issuable upon
conversion of the Convertible Note.


“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.


11.           Amendment and Waiver.  The provisions of this Convertible Note may
not be modified, amended or waived, and the Company may not take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, without the written consent of the Payee and the Company.


12.           Remedies Cumulative.  No remedy herein conferred upon the Payee is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.


13.           Remedies Not Waived.  No course of dealing between the Company and
the Payee or any delay on the part of the Payee in exercising any rights
hereunder shall operate as a waiver of any right of the Payee.
 
$2,000,000 Secured Convertible Promissory Note dated July 13, 2012
 
 
6

--------------------------------------------------------------------------------

 


14.           Assignments.  The Payee may assign, participate, transfer or
otherwise convey this Convertible Note and any of its rights or obligations
hereunder or interest herein to any Person that the Company consents to (such
consent not to be unreasonably withheld or delayed), and this Convertible Note
shall inure to the benefit of the Payee’s successors and assigns; provided,
however, (i) no transferee of the Note shall be a competitor (as determined in
the reasonable discretion of the Board of Directors of the Company) of the
Company and (ii) any transferee of the Note shall agree in writing to be bound
as a holder to the terms and conditions of this Note and the Patent Security
Agreement dated as of July 13, 2012, between the Payee and the Company. The
Company shall not assign or delegate this Convertible Note or any of its
liabilities or obligations hereunder without the prior written consent of the
Payee.  This Convertible Note, and any note issued in exchange or substitution
therefore, shall bear a legend as to applicable restrictions or transfer under
applicable securities laws.


15.           Headings.  The headings of the sections and paragraphs of this
Convertible Note are inserted for convenience only and do not constitute a part
of this Convertible Note.


16.           Severability.  If any court of competent jurisdiction holds any
provision of this Convertible Note invalid or unenforceable, the other
provisions of this Convertible Note will remain in full force and effect.  Any
provision of this Convertible Note held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable.


17.           Cancellation.  After all principal and accrued interest at any
time owed on this Convertible Note have been paid in full, or this Convertible
Note has been converted in full, this Convertible Note will be deemed cancelled,
shall be surrendered by the Payee to the Company  and will not be reissued.
 
18.           Place of Payment and Notices.  Payment of principal and interest
is to be delivered to the Payee at the address first written above, or at such
other address as the Payee has specified by prior written notice Company.   Any
notice, demand, request, waiver or other communication required or permitted to
be given hereunder shall be in writing and shall be effective (a) upon hand
delivery, telecopy or facsimile (with confirmation of receipt) at the address or
number as set forth in the Exchange Agreement, or such other address or
facsimile number as the Company shall have furnished to Payee in writing or (b)
on the second business day following the date of mailing by express overnight
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.


19.           Submission to Jurisdiction.  Any legal action or proceeding with
respect to this Convertible Note shall be brought in the courts of the City of
Chicago, State of Illinois or of the United States of America sitting in
Chicago, Illinois, and, by execution, delivery and acceptance of this
Convertible Note, both the Company and Payee hereby accept for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.


(i)           The Company and Payee hereby irrevocably waive, in connection with
any such action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which they may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.


(ii)           Nothing herein shall affect the right of the Payee or Company to
serve process in any other manner permitted by law.
 
$2,000,000 Secured Convertible Promissory Note dated July 13, 2012
 
 
7

--------------------------------------------------------------------------------

 


20.           Usury. In the event any interest is paid on this Convertible Note
which is deemed to be in excess of the then legal maximum rate, then that
portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against
the principal of this Convertible Note.


21.   GOVERNING LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS CONVERTIBLE NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF ILLINOIS OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF ILLINOIS.
 
 
$2,000,000 Secured Convertible Promissory Note dated July 13, 2012
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed and delivered this Secured
Convertible Promissory Note on the date first written above.
 

  DAIS ANALYTIC CORPORATION          
 
By:
/s/ Timothy N. Tangredi           Timothy N. Tangredi       President &CEO  

 
 
 
 
 
 
 
 
$2,000,000 Secured Convertible Promissory Note dated July 13, 2012
 
 
9

--------------------------------------------------------------------------------